Citation Nr: 1732718	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  16-50 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for jungle rot.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The issues of hearing loss and post-traumatic stress disorder (PTSD) have been raised by the record in a January 2007 audiology note (hearing loss) and November 2016 treatment record (PTSD), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See February 2017 CAPRI, pp. 4, 10.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current diagnosis of jungle rot, tropical ulcer or any other fungal infection of the skin.


CONCLUSION OF LAW

The criteria for service connection for jungle rot have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Analysis

The Veteran has not submitted any competent evidence that he has a current diagnosis of jungle rot, tropical ulcer or any other fungal infection of the skin.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran filed his original claim for service connection in May 2016 and the evidence does not indicate that he has had a diagnosis of jungle rot, tropical ulcer or any other fungal infection of the skin at any point since filing his claim.  Thus, the Board finds that the Veteran does not have a current disability of jungle rot.

After a review of all the lay and medical evidence of record, the Board finds that the first element of service connection-a current disability-has not been met. See Holton, supra.  In the absence of a current disability, the preponderance of the evidence weighs against service connection for jungle rot.  Accordingly, there is no reasonable doubt to be resolved and service connection for jungle rot is not warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for jungle rot is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims and to afford the Veteran every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has provided competent evidence of a current diagnosis of tinnitus.  He also noted during an audiology consult that he was exposed to noise in the Marine Corps and was not provided with hearing protection. February 2017 CAPRI, p. 2.  There is insufficient competent evidence in the claims file to support a finding of a nexus between the Veteran's disability and his in-service noise exposure.  The Veteran has not yet been afforded a VA examination to determine the etiology of his claimed tinnitus.  Therefore, on remand, the AOJ should provide the Veteran with an examination.  

Ongoing private and VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated treatment records, to include any records from the Providence VA Medical Center, from February 2017 to the present and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a VA examination that offers an opinion on the etiology of the Veteran's tinnitus.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was incurred in, or aggravated by, the Veteran's active duty service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


